El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto .por el acusado Francisco Sierra contra sentencia de la Corte de Distrito de San Juan de 20 de diciembre del año próximo pasado, que le condenó mediante la celebración de nuevo jui-cio, como culpable del delito de acometimiento y agresión con circunstancias agravantes, a la pena de seis meses de cárcel y las costas.
El caso procedía de la corte municipal de Bayamón, ante la cual el Fiscal de la corte de distrito ‘presentó acusación en 6 de julio del año 1910, contra Francisco Sierra, imputando a éste la comisión de un delito de acometimiento y agresión con circunstancias agravantes, porque el día 27 de septiem-bre de 1908, en el poblado de Palo Seco de la jurisdicción de Toa Baja, dentro del Distrito Judicial de Bayamón, ilegal, voluntaria y maliciosamente y con intención de causarle daño, acometió y agredió con una navaja al policía insular Hilario Andino, infiriéndole varias heridas graves.
Según se consigna en la sentencia, el acusado negó ante la corte de distrito la acusación, e hizo alegaciones de jeop*896ardy y prescripción que le fueron denegadas; pero en el bill de excepciones nada encontramos' relativo a la- alega-ción de jeopardy, y por más que el Fiscal trató de subsanar esa omisión presentando para su agregación al récord, una certificación del secretario de la Corte de Distrito de San Juan, expresiva de los procedimientos en otro caso criminal de “El Pueblo de Puerto Rico v. Francisco Sierra y otros, por delito de ataque con intención de cometer homicidio,” tal certificación no fué admitida por esta corte, por razones con-signadas en opinión de 23 de mayo último.
En vista de la anterior resolución, el Fiscal se ha adhe-rido al'recurso interpuesto y solicita la revocación de la sen-tencia apelada por el fundamento de que la acción ejercitada contra el acusado ha prescrito.
En efecto, habiéndose cometido el delito en 27 de septiem-bre de 1908 y formuládose la acusación en 6 de julio de 1910, la acción penal había prescrito con arreglo al artículo 79 del Código Penal, preceptivo de que la acción por cualquier misdemeanor deberá entablarse dentro del año de su comisión.
La excepción de prescripción opuesta a la acusación debe declarárse con lugar y revocarse en su consecuencia la sen-tencia apelada que dictó la Corte de Distrito de San Juan en 20 de diciembre de 1910, con las costas de oficio.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.